BENSON, Judge
FINDINGS OF FACT AND CONCLUSIONS OF LAW
The above-entitled cause was tried before the court on August 4, 1976. Messrs. Barrett, Ferenz, Bramhall & Williams, Norman L. Ashton appearing, appeared for the Plaintiff. William Anderson, Esq. appeared for the Defendants.
A witness was sworn and examined, and documentary evidence was introduced by the Plaintiff. The evidence being closed, closing arguments of counsel were made. The cause being submitted to the court for decision on August 4, 1976, finds as facts the following:
FINDINGS OF FACT
1. The Defendants are shareholders and officers of Champion Enterprises, Inc.
2. In order to induce Plaintiff to extend credit to Champion Enterprises, Inc., Defendants on January 15, 1974, executed the “Continuing Guarantees” attached to the complaint as Exhibits A & B.
3. Principal and accrued interest due and unpaid by Champion Enterprises, Inc., to Plaintiff as of March 20, 1976, was $9,241.14.
Based on the facts as found, the court concludes:
*332CONCLUSIONS OF LAW
1. Plaintiff is entitled to judgment against the Defendants, jointly and severally, in the amount of $9,241.14 with interest at 6% per annum thereon from March 20, 1976, to date. The judgment shall bear interest at 6% per annum until paid.
2. Plaintiff is entitled to its costs. Let judgment be entered accordingly.
JUDGMENT
This action came on for trial before the Court on the 4th day of August, 1976, Honorable Richard H. Benson, Judge, presiding, sitting .without a jury. Plaintiff appearing with his attorney, Mr. Norman L. Ashton of Barrett, Ferenz, Bramhall & Williams, and defendants appearing by their attorney, Mr. William C. Anderson, and evidence both oral and documentary having been presented and the cause having been argued and submitted for decision, and the court having caused to be made and filed its written Findings of Fact and Conclusions of Law,
IT IS ORDERED, ADJUDGED AND DECREED that plaintiff have judgment against defendants Ernesto L. Aquino and Quirico H. Basbas in the amount of $9,241.14 with interest at 6% per annum thereon from March 20, 1976, to date, and the judgment shall bear interest at 6% per annum until paid, together with costs.